DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 6/1/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Igarashi et al. (JP2015-139788 from IDS).
Regarding claim 1, Igarashi discloses a tool for friction bit joining a workpiece material, the tool comprising: a bit having 1: a pin that is tapered; a non-cutting tip (bottom portion); and a top surface opposite the pin with at least one feature recessed in the top surface (figure 1), the at least one feature configured to transmit torque to the bit to rotate the bit around a rotational axis (figures 1A-C).  

Regarding claim 3, Igarashi discloses that non-cutting tip being rounded (the tip is conical shaped, so it is considered rounded) (figure 1).  
Regarding claim 4, Igarashi discloses that pin having a face oriented at a face angle (conical shape) relative to the rotational axis, the face angle being non-perpendicular to the rotational axis (figure 1).  
Regarding claim 5, Igarashi discloses that the pin including a face having one or more surface features (conical surface) configured to engage and flow workpiece material.  
Regarding claim 8, Igarashi discloses that pin 1 being a conical pin (figure 1).  
Regarding claim 9, Igarashi discloses a tool for friction bit joining, the tool comprising: a driver having 2: a driver body rotatable around a rotational axis; and at least one mechanical interlocking feature (protrusion from bottom of 2) protruding from the driver body; and a bit 1 coupled to the driver, the bit having a non-cutting tip (bottom portion of 1), a pin, and a top surface opposite the pin, the top surface including at least one complementary interlocking feature (where the protrusion from 2 goes) recessed in the top surface and configured to transmit torque to the bit from the at least one mechanical interlocking feature to rotate the bit around the rotational axis (figures 1A-C).  
Regarding claim 10, Igarashi discloses that driver further comprising at least one cutter (the edge between the vertical and horizontal bottom surface) configured to rotate around the rotational axis.  

Regarding claim 14, Igarashi discloses that bit including a ferromagnetic material (paragraph 0089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2015-139788 from IDS) as applied to claim 1 above.
Regarding claims 6-7, Igarashi shoes that the bit has a diameter that is larger than the height.  Igarashi does not specifically disclose the exact measurements.  However, the size of the bit and pin would have to be based on the thickness and properties of the material being joined.  To one skilled in the art it would have been obvious to determine the ideal height and diameter of the bit/pin based on the processing parameters needed for the specific material being joined. Determining the ideal size for the bit/pin is not a novel concept. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2015-139788 from IDS) as applied to claim 9 above, and further in view of Kobata (JP2004-74353).
Regarding claims 12-13, Igarashi discloses that the bit can be made of a ferromagnetic material (paragraph 0089).  Igarashi does not disclose using a magnet in the driver body and configured to apply a magnetic force to the bit in an axial direction.  However, it is known to use electromagnets in drivers to attract and hold the material to be inserted.  As shown in Kobata, an electromagnet is used in a screw driver to attract the screw that is to be secured in a workpiece.  To one skilled in the art at the time of the invention it would have been obvious to use an electromagnet in the driver of Igarashi in order to prevent the pin/bit from releasing prior to be inserted into the workpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735